Citation Nr: 1647195	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel







INTRODUCTION

The Veteran served on active duty service from July 1979 through July 1983.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2012 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board.  A hearing was initially scheduled in June 2016, but was postponed at the Veteran's request because he did not receive timely notice due to an address change.  The hearing was rescheduled for November 2016, but he failed to report.  He has not provided good cause for his failure to show for the hearing or otherwise requested rescheduling.  His request is therefore deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts in a July 2011 statement that his disability award as it stands should be increased, and avers in his November 2016 appellate brief that the record does not adequately reveal the current state of his disability.  The Veteran last underwent a VA examination in August 2011, over five years ago.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his left knee disability.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file, especially since records were last obtained in 2011.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outpatient records from the VA Long Beach Healthcare System and all associated clinics from 2011 to the present.  Since he has moved, a request should also be made to the VA Loma Linda Healthcare System for any records from 2011 to the present. 

2. Then, the Veteran should be scheduled for a VA examination of his service-connected left knee disability. 

3. Then, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

